235 F.3d 1295 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Alphonso SHEPARD, Defendant-Appellant.
No. 00-10653.
United States Court of Appeals, Eleventh Circuit.
December 14, 2000.December 28, 2000.

Appeal from the United States District Court for the Southern District of  Florida, (No. 99-06159-CR-KLR), Kenneth L. Ryskamp, Judge.
Before BARKETT and WILSON, Circuit Judges, and GEORGE*, District Judge.
BARKETT, Circuit Judge:


1
Alphonso Shepard appeals his sentence of 188 months imprisonment after pleading  guilty to knowingly and intentionally possessing crack cocaine with the intent  to distribute in violation of 21 U.S.C.  841(a)(1). Shepard seeks reversal of  his sentence arguing that because drug quantity was not alleged in the  indictment his sentence violated the rule announced in Apprendi v. New Jersey,  U.S. , 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Notwithstanding that the  indictment did not allege drug quantity, because we do not find that this error  prejudiced Shepard, we affirm.


2
The applicability of Apprendi v. New Jersey is a pure question of law that we  review de novo. See Doe v. Chiles, 136 F.3d 709, 713 (11th Cir.1998). Because  Shepard objected at sentencing to the enhancement of his sentence on the basis  of drug quantity, which was not contained in the indictment, the issue is  properly before this Court on review. United States v. Rogers, 228 F.3d 1318  (11th Cir.2000).

DISCUSSION

3
The indictment in this case charged Shepard with violating 21 U.S .C.   841(a)(1) by knowingly and intentionally possessing an unspecified amount of  crack cocaine. While section 841(b)(1)(C) defines penalties for violations of  section 841(a) when no drug quantities are specified, section 841(b)(1)(A) and  (B) establish penalties for violations of section 841(a) depending upon drug  quantity and drug type (among other factors which are not relevant to this  case). Section 841(b)(1)(A) provides for a sentence of imprisonment ranging from  not less than ten years and not more than life. Section 841(b)(1)(B) provides  for a sentence between not less than five years and not more than forty years.  Section 841(b)(1)(C) provides for a sentence between zero and not more than 20  years.


4
Based on the Presentence Investigation Report (PSI) finding Shepard responsible  for at least 50 grams of cocaine base, the district court considered and  sentenced Shepard under section 841(b)(1)(B). Shepard objected at sentencing on  the ground that the indictment failed to allege the requisite quantity of  cocaine to fall within 841(b)(1)(B)'s sentencing range of 5 to 40 years.  Therefore, he argued that his sentence was controlled by  841(b)(1)(C) which  contains no mandatory minimum and a maximum term of 20 years.


5
We agree with Shepard that Apprendi dictates, as we stated in United States v.  Rogers, 228 F.3d 1318 (11th Cir.2000), that "drug quantity in section  841(b)(1)(A) and section 841(b)(1)(B) cases must be charged in the indictment  and proven to a jury beyond a reasonable doubt ...." Id. at 1324. As the Court  in Apprendi noted: "Put simply, facts that expose a defendant to a punishment  greater than that otherwise legally prescribed were by definition 'elements' of  a separate legal offense." Apprendi, 120 S.Ct. at 2359, n. 10. As an element of  the offense, drug quantity must be charged in the indictment. See Russell v.  United States, 369 U.S. 749, 82 S.Ct. 1038, 8 L.Ed.2d 240 (1962) (The indictment  must "contain[ ] the elements of the offense intended to be charged, 'and  sufficiently apprise[ ] the defendant of what he must be prepared to meet' ")  (citations omitted); United States v. Gayle, 967 F.2d 483, 485(11th Cir.) ("A  criminal conviction will not be upheld if the indictment upon which it is based  does not set forth the essential elements of the offense"). As we explained in  Gayle, "this rule serves two purposes. First, it informs the defendant of the  nature and cause of the accusation as required by the Sixth Amendment. Second,  it fulfills the Fifth Amendment's indictment requirement, ensuring that a grand  jury only return an indictment when it finds probable cause to support all the  necessary elements of the crime." Id., 967 F.2d at 485. Because the indictment  failed to allege drug quantity, Shepard's sentence was controlled by section  841(b)(1)(C) and the district court's application of section 841(b)(1)(B)  violates Apprendi.


6
Nonetheless, we affirm Shepard's sentence and find no need to remand because the  district court sentenced Shepard below the twenty year maximum provided by  section 841(b)(1)(C). It is arguable that under Apprendi, a remand is mandated.  Apprendi does note that although the actual sentence imposed in the Apprendi  case was within the range authorized by the indictment, a reversal was  warranted. The Court first noted that:


7
the State has argued that even without the trial judge's finding of racial  bias, the judge could have imposed consecutive sentences on counts 3 and 18  that would have produced the 12-year term of imprisonment that Apprendi  received; Apprendi's actual sentence was thus within the range authorized by  statute for the three offenses to which he pleaded guilty.


8
Apprendi, 120 S.Ct. at 2354. However, the Court found that the sentences on  counts 3 and 22 were irrelevant to a determination of whether the sentence on  count 18 was constitutional. The Court reversed and remanded, making it clear  that constitutional error occurs when the sentence imposed for the crime charged  exceeds the permissible range for that offense:


9
The constitutional question, however, is whether the 12-year sentence imposed  on count 18 was permissible, given that it was above the 10-year maximum for  the offense charged in that count. The finding is legally significant because  it increased-indeed, it doubled-the maximum range within which the judge could  exercise his discretion, converting what otherwise was a maximum 10-year  sentence on that count into a minimum sentence. The sentences on counts 3 and  22 have no more relevance to our disposition than the dismissal of the  remaining 18 counts.


10
Id.


11
This, however, is not the situation before us. The count charged in the  indictment, a violation of section 841(a)(1) without reference to quantity,  authorized a sentence of not more than 20 years. Shepard's sentence of 188  months imprisonment falls below the maximum sentence authorized for that count.  Because Shepard's sentence falls within the authorized range, we find no  prejudice. Accordingly, we


12
AFFIRM.



NOTES:


*
 Honorable Lloyd D. George, United States District Judge for the District of  Nevada, sitting by designation.